Citation Nr: 0908054	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 
1950 and from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in July 2002 
and August 2003, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2009; a transcript 
is of record.  During that hearing, the Veteran stated that 
he had withdrawn his request to appeal his right knee service 
connection claim.  Accordingly, that issue will not be 
discussed.   

The issue of entitlement to service connection for residuals 
of a left knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran's service-connected PTSD is characterized by 
social impairment, chronic, recurring nightmares, flashbacks, 
intrusive thoughts, hypervigilance, irritability, difficulty 
concentrating, anxiety, and a suicide attempt.  The Veteran's 
GAF scores ranged from 35 to 70 during the appeal period.  




CONCLUSION OF LAW

The schedular criteria for an initial rating of 50 percent 
for service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met with respect to all issues decided herein and that VA has 
no further duty prior to Board adjudication.  Prior to 
initial adjudication of the Veteran's PTSD service connection 
claim, in correspondence dated in April 2002, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  Although no longer required by the regulations, the 
RO sent a letter in December 2004 requesting that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In correspondence dated in March 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued supplemental statements of the case in February and 
September 2007.  The issuance of such notice followed by 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman. 
 
The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and private medical 
records from Bay Harbor Hospital, Greater Los Angeles 
Healthcare, S.O.I. Counseling and Testing Center, Windstone 
Behavioral Health and Family Practice Associates of Carson.  
The Veteran received VA psychiatric evaluations in June 2002, 
November 2003 and November 2006,  reports of which are 
contained in the claims file.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal, and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The claim on appeal was an original rating decision, not a 
new claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2008).

The Veteran's service-connected PTSD is presently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2008).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 
   
The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual or Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Scores from 51-60 reflect some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Scores from 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

There is a substantial amount of medical evidence in the 
claims file pertaining to the severity of the Veteran's PTSD 
claim such as VAMC treatment notes, reports of VA 
examinations, and reports of psychiatric consultations.  The 
evidence also includes lay statements that the Veteran and 
several family members and friends submitted.  Having 
reviewed this evidence, the Board finds that the symptoms 
associated with the Veteran's service-connected PTSD 
approximate the criteria for an initial 50 percent rating for 
the following reasons.  

First, the evidence shows the Veteran suffers from 
occupational and social impairment, characterized by social 
withdrawal.  In a report of the June 2002 VA psychiatric 
evaluation, the Veteran stated that he had used alcohol to 
cope with the stress of war-related memories in the past.  
The VA examiner noted diminished participation in leisure 
activities.  In a report of the November 2006 VA psychiatric 
evaluation, the Veteran stated that he always had problems at 
work, which he attributed to difficulty in getting along with 
others.  He also stated he often forgot to do his tasks at 
work.  The Veteran retired in 1996, reportedly due to these 
problems.     

Second, the evidence shows a history of panic attacks, 
recurrent nightmares, flashbacks, and intrusive thoughts.  
During the June 2002 VA psychiatric evaluation, the Veteran 
reported avoiding war-related stimuli, such as Independence 
Day celebrations, which can trigger those responses.  In the 
report of a VA psychiatric assessment in November 2006, Dr. 
Addes stated that the Veteran's history of panic attacks 
began in 2002, and a panic attack in May 2006 was caused by 
war-related memories.  A progress note from Greater Los 
Angeles Healthcare, dated in April 2007, showed the Veteran 
experienced severe nightmares and flashbacks with auditory 
hallucinations.          

Third, the Veteran has demonstrated memory impairment.  
Specifically, as discussed above, he often forgot to complete 
tasks at work.  He also reported concentration difficulties 
to the VA examiner during his June 2002 psychiatric 
evaluation.    

Fourth, the evidence shows a history of mood disturbances 
characterized by anxiety, anger and chronic irritability.  
During the June 2002 VA examination, the Veteran reported 
losing his first marriage due to his anger issues.  He also 
cited a recent example of anger outbursts, which consisted of 
him yelling at people in church.  During that examination, he 
also reported startling easily.  In a report of a VAMC 
psychological assessment conducted in April 2003, the Veteran 
stated that he angered easily during disagreements with 
others.  The examiner described the Veteran as anxious at 
that time. 

Last, the evidence shows that the Veteran was admitted to Bay 
Harbor Hospital emergency room in November 1997 for ingesting 
poison.  The emergency room report indicates that the Veteran 
mistakenly drank from an unmarked juice bottle that contained 
insecticide.  In a June 2007 statement, the Veteran reported 
that the 1997 incident was actually a suicide attempt, which 
he was embarrassed to admit to hospital staff at the time.  
The Veteran denied suicidal ideation in subsequent 
psychological examinations.  

The Veteran's GAF scores also support the conclusion that the 
Veteran functions at a level approximating a 50 percent 
rating.  As shown by the medical records, the Veteran's GAF 
scores ranged from a low of 35 to a high of 70 throughout the 
course of this appeal.  Scores in this range reflect mild to 
serious impairment.  These scores, particularly the score of 
35, reflect that the Veteran is deficient in most areas due 
to PTSD.  

The Board is mindful that not all of the criteria for a 50 
percent rating are met.  For example, the evidence does not 
show that the Veteran's PTSD is characterized by flattened 
affect or  circumstantial, circumlocutory, or stereotyped 
speech.  Despite the absence of such evidence, the Board is 
mindful that when two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2008).  As there exists 
evidence that the Veteran experiences social and occupational 
impairment, along with the other symptoms discussed above, 
the Board resolves all benefit of the doubt in the Veteran's 
favor and finds that his PTSD more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.3 (2008).  

In finding that a disability evaluation of 50 percent 
reflects the severity of the Veteran's PTSD, the Board finds 
that the next higher rating of 70 percent is not warranted 
because the Veteran's PTSD is not marked by deficiencies in 
family relations; obsessional rituals which interfere with 
routine activities; illogical, obscure or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships.  With the exception of one reported suicide 
attempt in 1997, the medical evidence is negative for 
findings of suicidal ideation.  Letters written by family 
members and friends indicate the Veteran displays outbursts 
of anger when frustrated, but there were no claims of 
impaired impulse control.  Outbursts were not characterized 
by unprovoked irritability or outbursts of violence.  
Accordingly, the criteria for a 70 percent rating have not 
been met.  

The Board concludes that the Veteran's PTSD has not met the 
criteria for a rating higher than 50 percent for any time 
during the appeal period.  Accordingly, a staged rating is 
not in order.  Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

An evaluation of 50 percent for PTSD is granted.  


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's left knee 
service connection claim have been met.  First, the evidence 
establishes that the Veteran suffered an event in service.  
The Veteran's service treatment records show that he sought 
treatment for a sprained left knee in November 1949.  T.R., 
who was stationed in Japan with the Veteran, stated in a 
November 2007 letter that the Veteran injured his left knee 
when he landed on ice after a parachute jump in 1949.    

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  Records from the VAMC and Bayshore 
Medical Center show the Veteran had a total left knee 
replacement in July 1996.  In the July 1996 discharge 
summary, Dr. Awitan noted a final diagnosis of degenerative 
arthritis of the left knee with varus deformity.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the July 
1996 discharge summary satisfies this criterion.  McLendon, 
20 Vet. App. at 82-83.  At this time, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, and the Veteran should be provided with an 
appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his left knee 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the left knee condition is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the Veteran's 
military activity.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
residuals of a left knee injury should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


